Citation Nr: 1642013	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  15-10 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to initial rating in excess of 10 percent for impairment of the seventh cranial nerve.


REPRESENTATION

Appellant represented by:	Michael J. Kelly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Navy from August 1991 to August 1993.  

This matter comes to the Board of Veterans' Appeal (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In August 2016, the Veteran testified at a video hearing before the undersigned and a transcript of that hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim for a rating in excess of 20 percent for impairment of the seventh cranial nerve is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The Veteran's adverse symptomatology equates to at least severe incomplete paralysis of the seventh cranial nerve.


CONCLUSION OF LAW

At all times during the pendency of the appeal the Veteran meet the criteria for at least a 20 percent evaluation for impairment of the seventh cranial nerve.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124, 4.124a, Diagnostic Code 8207 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran and his representative claim, in substance, that the appellant's adverse symptomatology due to his impairment of the seventh cranial nerve meets the criteria for a higher evaluation.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Moreover, when an unlisted condition is encountered, it will be permissible to rate on the basis of a closely related disease or injury in which not only the function affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  

In evaluating the evidence, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

In adjudicating the claim the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The June 2010 rating decision granted service connection for impairment of the seventh cranial nerve and assigned a 10 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8299-8207, effective from January 29, 2010.

38 C.F.R. § 4.124a, Diagnostic Code 8207 provides a 10 percent rating for moderate incomplete paralysis of the seventh cranial nerve; a 20 percent rating for severe incomplete paralysis of the seventh cranial nerve; and a 30 percent rating for complete paralysis of the seventh cranial nerve.

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 

38 C.F.R. § 4.124 provides that neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

With the above criteria in mind, at the April 2010 VA examination the Veteran reported a problem with chronic right jaw pain and numbness and on examination he has sensory loss and neuritis at cranial nerve seven.  Thereafter, at the February 2015 VA examination the Veteran complained of chronic jaw pain as a result of the severed cranial nerve at the bottom of the jaw on the right side as a result of dental surgery for a cyst in 1991.  As to his treatment, his doctor at the Providence VA started him on gabapentin about 2 years ago at 600 and that the dose was recently raised.  He has also undergone acupuncture and had a nerve block.  He also complained of an area of numbness in his right jaw.  On examination, the Veteran had decreased sensation in his lower face.  Moreover, treatment records from Ashraf Farid, M.D., dated from January 2015 to May 2016, document the Veteran's complaints of recurrent jaw pain being treated with nerve blocks.  

Further, at his August 2016 hearing the Veteran testified that his symptoms had worsened since his second surgery in 2006.  Specifically, the Veteran testified that he had chronic pain that he treated daily with gabapentin and periodically with steroid shots.  He also reported that, despite this treatment, he still had a problem with a constant dull, aching, and pounding pain and occasional sharp shooting and throbbing pain.  He also reported a chronic problem with jaw numbness that caused him to dribble food down his chin when he ate.  The Veteran also testified that his symptoms included palsy in his face, one eye being significantly larger than the other eye, a slight face droop, no feeling outside his cheek and inside his mouth, and a tilting in the neck because of muscle spasms (i.e., spasmodic torticollis).  He reported that his jaw problem made it very difficult for him to chew and it caused insomnia, a decreased appetite, depression, and a bad mood.

Given the competent and credible lay claims from the Veteran as to the observable adverse symptomatology (i.e., pain, numbness, etc. . .) caused by his service-connected impairment of the seventh cranial nerve (see Davidson), the treatment records from Dr. Farid which show his adverse symptomatology is severe enough to warrant a nerve block, and the loss of sensation reported by the April 2010 and February 2015 VA examiners, the Board finds his adverse symptomatology is best characterized as severe incomplete paralysis of the seventh cranial nerve.  Therefore, the Board finds that the Veteran meets the criteria for at least a 20 percent evaluation for impairment of the seventh cranial nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8207.  Moreover, because the Veteran's adverse symptomatology has been substantially the same throughout the period of time during which his claim has been pending, the Board finds that consideration of staged ratings are not warranted.  Fenderson.


ORDER

At least a 20 percent rating for impairment of the seventh cranial nerve is granted at all times during the pendency of the appeal.





REMAND

As to the claim for a rating in excess of 20 percent for impairment of the seventh cranial nerve, the Veteran testified that he received treatment for his disability at the Providence VA Medical Center.  However, copies of these treatment records have not been associated with the claims file.  Therefore, the Board finds that a remand is required to obtain and associate these records, as well as any outstanding private treatment records including from Dr. Farid, with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Given the above development, the Board also finds that the Veteran should be provided with another VA examination to ascertain the current severity of his seventh cranial nerve impairment.  See 38 U.S.C.A. § 5103A(d) (West 2014); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  

In this regard, when examining the Veteran and later adjudicating this claim, the VA examiner and the AOJ should be mindful of the appellant's claims that his adverse symptomatology includes chronic jaw pain and numbness as well as palsy in his face, one eye being significantly larger than the other eye, a slight face droop, no feeling outside his cheek and inside his mouth, a tilting in the neck because of muscle spasms (i.e., spasmodic torticollis), and difficulty chewing as well as insomnia, a decreased appetite, depression, and a bad mood.

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the Veteran's treatment records from the Providence VA Medical Center.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records including his pre-January 2015 and post-May 2016 treatment records from Dr. Farid.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any problems with his seventh cranial nerve including problems with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for a neurological examination to determine the severity of his seventh cranial nerve impairment.  The claims folder must be made available to and reviewed by the examiner.  The examiner is to identify all adverse seventh cranial nerve pathology found to be present.  

When identify all adverse seventh cranial nerve pathology found to be present, the examiner should specifically discuss the Veteran's claims regarding his adverse symptomatology including chronic jaw pain and numbness as well as palsy in his face, one eye being significantly larger than the other eye, a slight face droop, no feeling outside his cheek and inside his mouth, a tilting in the neck because of muscle spasms (i.e., spasmodic torticollis), and difficulty chewing as well as insomnia, a decreased appetite, depression, and a bad mood.

The examination report must include a complete rationale for all opinions expressed.  

5.  Then adjudicate the appeal.  When adjudicating the claim, the AOJ should consider, among other things, the Veteran's claims regarding his adverse symptomatology including chronic jaw pain and numbness as well as palsy in his face, one eye being significantly larger than the other eye, a slight face droop, no feeling outside his cheek and inside his mouth, a tilting in the neck because of muscle spasms (i.e., spasmodic torticollis), and difficulty chewing as well as insomnia, a decreased appetite, depression, and a bad mood.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) that gives her notice of all the evidence added to the record since the March 2015 statement of the case.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


